DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 20 January 2022 has been entered.  
Although during the interview dated 26 January 2022, the Applicant showed the examiner a public-facing website that showed fig. 7 of this application in a European patent application, the certified copy of foreign priority application that the Applicant submitted and which is stored in the file wrapper (submitted 13 April 2020) only shows figs. 1 and 2 of the Applicant’s drawings.  As a result, figures 3-7 of the Applicant’s drawings are not in the original document to which the Applicant is claiming priority.  Therefore, the grounds for denying the Applicant the benefit of an earlier filing date still stand.
Applicant’s amendments to the Drawings, Claims, and Specification have overcome every Drawing Objection.  The Objections to the Drawings have been withdrawn.  
Applicant’s amendments have provided new grounds for a Specification Objection.
Applicant’s amendments have provided new grounds for Claim Objection(s).
Applicant’s amendments to the Claims have avoided interpretation under 35 USC 112(f).  Specifically, the Applicant has deleted the “layer formation device” from the claims, and the Applicant has added a pump to the claims.  As a result, a “gas circuit” does not need to be interpreted under 35 USC 112(f) because sufficient structure now is present in the claims for the gas circuit to accomplish ists claimed function.  Additionally, the Applicant has deleted the limitation “mechanical means” from the claims.  Therefore, the Claim Interpretation section (and the associated 35 USC 112(b) rejection for “mechanical means”) has been removed in the present Office action.
Applicant’s amendments to the Claims have overcome every 35 USC 112(b) rejection except for claim 9, which is now claim 24.  Additionally, a new 335 USC 112(a) new matter rejection and new 35 USC 112(b) rejections have been added based on new limitations in the amended portions of the claims.
Applicant’s arguments, see pages 14-17 in the arguments dated 20 January 2022, have been fully considered and are persuasive.  However, an additional reference was found based on an updated search that teaches the new claim limitations.  Therefore, although the Applicant has overcome the 35 USC § 102 rejections, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 20 January 2022, the status of the claims is as follows: Claims 1, 3-8, and 10-15 have been amended.  Claims 2 and 9 has been cancelled.  Claims 16-25 are new.
Claims 1, 3-8, and 10-25 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the foreign application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 119(a).
The disclosure of the prior-filed application, EP 17197696.2, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  EP 17197696.2 does not disclose a claim 15, a collection hopper, or a fig. 7.  Additionally, EP 1719769.2 does not disclose claim 17, a dispense hopper, or a fig. 3.  Accordingly, claims 15 and 17-21 do not gain the benefit of the earlier filing date.
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because although an amendment of the Specification was provided on 20 January 2022, a clean copy of the Specification has not been submitted yet.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
In claim 1, recommend add “the” before “gas flow” in line 12.
In claim 16, recommend adding “the” before “gas exhaust,” i.e., “wherein the gas nozzle and the gas exhaust are arranged...”  
In claim 17, recommend add “the” before “gas flow” in line 14.
These new objections have been added based on the amended portion of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “the opening is connected to the gas conduit such that powder received by the opening is entrained in the gas flow in the gas conduit and transported to the separator” is not mentioned in the original Specification nor in the original set of claims.  Although the original Specification mentions a “powder outlet,” which is comprised of a “valve” as performing this functional limitation (see page 6, lines 6-16) there is no disclosure in the Specification of an “opening” as performing the function of entraining powder into the gas flow.  As a result, the Applicant introduces new matter into the patent application.  This new rejection has been added based on the amended portion of the claim.	
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations “pumping gas” and “recovering powder,” which are method steps comprised in the “powder bed fusion method” of claim 22, are not mentioned in the original Specification nor in the original set of claims.  Although the original Specification mentions a “method of building an object using a powder bed fusion apparatus” (page 6, lines 25-26) there is no disclosure in the Specification of steps for “pumping gas” or for “recovering powder,” as require by claim 22.  As a result, by reciting method steps for “pumping gas” and “recovering powder” in the claim, the Applicant introduces new matter into the patent application.  This new rejection has been added based on the amended portion of the claim.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 10, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, which is dependent on claim 4, recites “a wiper” (line 3).  However, claim 4 recites “a wiper.”  It is unclear if the claimed “wiper” from claim 5 is the same “wiper” as that from claim 4 or a different “wiper” than that from claim 4.  For the purpose of the examination, the limitation from claim 5 will be interpreted as “the wiper.” This new rejection has been added based on the amended portion of the claim.
Claims 7-8 and 10 recite the limitation "the exhaust.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “the gas exhaust.”  This new rejection has been added based on the amended portion of the claim.  
Claim 8 recites “wherein the exhaust comprises an exhaust channel…”  It is unclear if “an exhaust channel” is new exhaust channel or the same exhaust channel as that from claim 1.  For the purpose of the examination, claim 8 will be interpreted as “wherein the exhaust comprises the exhaust channel…”  This new rejection has been added based on the amended portion of the claim.  
Claim 24 recites “wherein an angle of the bottom of the channel is greater than an angle of repose of the powder.”  The Specification discloses that “the angle may be greater than an angle of repose of the powder” (page 5, line 3 and page 11, lines 26-27).  However, it is unclear what specific angle the Applicant is claiming in reciting an “angle of repose.”  For the purpose of the examination, the claimed “angle of repose” will be interpreted as 0 degrees with respect to the working plane (horizontal).
Claim 6 is rejected based on its dependency to claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-8, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US-20160193696-A1) in view of Revanur et al. (WO-2016079494-A2).
Regarding claim 1, McFarland teaches a powder bed fusion apparatus (“additive manufacturing machine,” abstract; powder bed 204, fig. 2) comprising: 
a build chamber (build chamber 201, fig. 2); 
a build platform (build platform 202, fig. 2) in the build chamber for supporting a powder bed (202 supports 204 located in 201, according to fig. 2); 
a hopper (hopper 221, fig. 2) from which powder is dispensed to be formed into layers in a working plane to form the powder bed (“A powder dispenser for forming layers of powder 104 as the object 103 is built comprises a dosing apparatus 108 for dosing of powder material from storage hopper 121, and a wiper 109 for spreading dosed powder across the working area,” para 0053; McFarland is referring to fig. 1, but the numerals are translatable to fig. 2, i.e., the wiper 109 in fig. 1 is equivalent to the wiper 209 in fig. 2, see para 0068; the horizontal plane of the working area on the platform 202 is construed as the claimed “working plane”), 
a scanner (optical module 206, fig. 2) for scanning an energy beam across the powder bed to fuse the powder (“the beam is scanned across portions of the powder layer that correspond to a cross-section of the object being constructed,” para 0002); and 
a gas circuit (recirculation loop 220, fig. 2) for forming a gas flow across the powder bed (”The machine may comprise a recirculation loop for recirculating powder from the build chamber to the powder dispenser,” para 0021; “The recirculation loop 120 is in gaseous communication with the build chamber 101 such that the build chamber 101 and recirculation loop 120 share a common inert gas atmosphere,” para 0054; referring to fig 2, which shows gas circulating through the recirculation loop 120 from the top of the build chamber at the hopper 221 to the bottom, outer edges of the build chamber, the examiner is construing this gas flow as meeting the limitation for “across the powder bed”), the gas circuit comprising: 
a gas nozzle (annotated in fig. 2 below) for delivering gas into the build chamber (“The valve 238 is controlled by computer 222. This source of micro particles allows micro particles to be added to the powder material if there are insufficient amounts of micro particles in the transported material. Micro particles may become trapped on surfaces of the machine and therefore, even if micro particles are being generated by the melting process, these particles may fail to be recirculated to hopper 221,” para 0069; as shown in fig. 2, the hopper 221 is in the build chamber; examiner is construing the teaching that particles can be recirculated to hopper 221 by controlling a valve 238 as meeting the limitation that gas is propelled “into the build chamber”);
a separator (“The control device may comprise an a cyclone separator or a gas elutriation system for removing a proportion of build particles of a particular size from the powder material,” para 0017; examiner is construing the control device, the sensor 219, and the movable baffle 223 as the claimed “separator”) for separating particles from gas flow in the gas circuit (Specification discloses that “a cyclone separator has been found to be capable of separating a majority of micron sized powder from a gas flow, such as particles having a diameter of 10 microns or more,” page 5, lines 19-28; similarly, McFarland teaches that “the control device may change the particle size distribution by adding or removing micro build particles and/or by adding or removing macro build particles, wherein macro build particles are particles having a size larger than the micro build particles but below the upper particle size limit.” Para 0016), the separator connected to the hopper (as shown in fig. 2, the baffle 223 is connected to the hopper 221 through recirculation loop 220) to deliver the particles to the hopper (“A recirculation loop 120 is provided for recirculating powder material that is not used to build the object back to the storage hopper 121,” para 0054) and connected to the gas nozzle (as shown below in fig. 2) such that gas free of the particles is delivered to the gas nozzle (Applicant discloses filtering “micron sized powder,” page 5, which the examiner is interpreting as meeting the limitation for claimed “gas free;” similarly, McFarland teaches filtering  micro build particles of the 10-100 micrometer size, paras 0055-0056);
a gas exhaust (construed as the filters 226 and 224, hopers 218 and 227, the bypass line 225, and the openings on the bottom, outer sides of the build chamber 201, where the powder and gas transits to the filter 226) for extracting gas from the build chamber (“powder for collection hopper 128 is fed into threshold filter 126,” para 0055; as shown by the arrow on the threshold filter 226, gas transits down through the filter) and delivering the gas to the separator (as shown in fig. 2, gas transits through the examiner-construed exhaust to the control device, the sensor 219, and the movable baffle 223 for separating out the powder); 
wherein the gas exhaust comprises an exhaust channel (bypass line 225, fig. 2) or opening (bottom, outer sides of the build chamber 201) located at or below the working plane (the bypass line 225 is below the working area of the build platform in fig. 2) for receiving powder wiped from the build platform (“during the build, excess powder is pushed into the chutes 116 by the wiper 109,” para 0062; as shown in fig. 2, powder is pushed by the wiper 209 over the powder bed 204) such that the gas flow in the gas circuit (recirculation loop 220, fig. 2) conveys powder received by the exhaust channel (bypass line 225, fig. 2) or opening (bottom, outer sides of the build chamber 201) to the separator for subsequent dispense (powder travels from the outer sides of the build chamber 201, construed as the opening, to the baffle 223, construed as the separator).  
McFarland does not explicitly disclose a pump for pumping gas around the gas circuit such that the gas is propelled into the build chamber via the gas nozzle and extracted from the build chamber via the gas exhaust to generate gas flow across the working plane (although a pump is taught in para 0052, McFarland does not explicitly disclose the limitations for the pump according to the claim).
McFarland, fig. 2

    PNG
    media_image1.png
    623
    560
    media_image1.png
    Greyscale


However, in the same field of endeavor of additive manufacturing systems, Revanur teaches a pump for pumping gas around the gas circuit (“Pump E-4 generates the gas flow though the gas circuit,” page 14, line 9) such that the gas is propelled into the build chamber via the gas nozzle (“Gas exiting pump E-4 passes to gas nozzles 140, 144 to produce gas knives across the build surface,” page 14, lines 9-10; gas nozzle 140 in fig. 1 is construed as the claimed “gas nozzle”) and extracted from the build chamber via the gas exhaust (exhaust 141, fig. 1) to generate gas flow across the working plane (gas flow 142, which is across the powder bed 104 in fig. 1).
Revanur, fig. 1

    PNG
    media_image2.png
    705
    673
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include, a gas flow across the powder, by lowering the position of the exit of the gas recirculation loop, as taught by McFarland, such that there was a gas flow across the powder bed, as taught by Revanur, in order to generate a gas knife of inert gas that removes condensate created by the melting of the powder with the laser away from the build area, for the advantage of carrying out the solidification process in an inert gas atmosphere because metal powder is highly reactive (Revanur, page 1, lines 26-31 and page 12, lines 24-26).
Regarding claim 3, McFarland teaches wherein the exhaust channel (bypass line 225, fig. 2) or opening (bottom, outer sides of the build chamber 201) is located such that powder displaced from the powder bed falls or flows into the exhaust channel or opening (“powder output by the intermediate hopper 118 falls past sensor 119, which detects the ratio of micro particles in the flow,” para 0063; the examiner can construe the powder either as falling, i.e., forced by gravity, or flowing, where the gas circulates the powder).
Regarding claim 4, McFarland teaches comprising a wiper (wiper 209, fig. 2; also construed as the layer deformation device; see 112(b) rejection above) or brush for wiping the powder into the exhaust channel or opening (“excess powder is pushed into the chutes 116 by the wiper 109 and gravity fed to collection hopper 128,” para 0062).
Regarding claim 5, McFarland teaches wherein comprising the wiper (wiper 209, fig. 2) for spreading each layer (“wiper 109 for spreading dosed powder across the working area,” para 0053) and the exhaust channel (bypass line 225, fig. 2) or opening (bottom, outer sides of the build chamber 201) is located such that the wiper pushes powder from the powder bed into the exhaust channel or opening (“excess powder is pushed into the chutes 116 by the wiper 109 and gravity fed to collection hopper 128,” para 0062; thus, excess powder is pushed into the openings).
Regarding claim 6, McFarland teaches wherein the wiper (wiper 209, fig. 2) moves in a direction perpendicular to a gas flow direction through the build chamber (see annotated fig. 2 below).

McFarland, fig. 2

    PNG
    media_image3.png
    476
    589
    media_image3.png
    Greyscale

	Regarding claim 7, McFarland teaches wherein the gas exhaust (construed as the filters 226 and 224, hopers 218 and 227, the bypass line 225, and the openings on the bottom, outer sides of the build chamber 201) comprises a first overflow channel or opening located on one side of the powder bed (construed as the bottom, left opening at the bottom of the build chamber 201) and a second overflow channel or opening (construed as the bottom, right opening at the bottom of the build chamber 201) located on another side of the powder bed (both openings are on either side of the powder bed 204).
	Regarding claim 8, McFarland teaches wherein the gas exhaust (construed as the filters 226 and 224, hopers 218 and 227, the bypass line 225, and the openings on the bottom, outer sides of the build chamber 201) comprises the exhaust channel (bypass line 225) and a bottom of the exhaust channel is angled relative to the horizontal (fig. 2, bypass line 225 is angled relative to the horizontal) such that powder flows along the exhaust channel to be carried away by the gas flow in the gas circuit (“powder material from filter 124 and bypass line 125 collects in a further hopper 127,” para 0058; as indicated by the valve 238 in fig. 2, gas is used to circulate the powder).
	Regarding claim 10, McFarland teaches wherein the gas exhaust (filters 226 and 224, hopers 218 and 227, the bypass line 225, and the openings on the bottom, outer sides of the build chamber 201) comprises an opening (openings on the bottom, outer sides of the build chamber 201) that extends to a space above the working plane (as shown in fig. 2, the space in the openings at the bottom corners extends to the space above the powder bed 204; the working plane is construed as the horizontal plane in the working area of the powder bed) for generating the gas flow across the powder bed (“recirculation loop for recirculating powder from the build chamber to the powder dispense,” para 0021; “sealed environment” described in para 0052; circulation using a valve 238 described in para 0069; examiner is construing the circulation of the gas through the circulation loop 220 as also including circulation through the chamber 201, across the powder bed 204, and into the openings at the bottom corners of the chamber 201).
	Regarding claim 13, McFarland teaches wherein the separator (control device, the sensor 219, and the movable baffle 223) comprises a cyclone separator (“the control device may comprise a cyclone separator,” para 0017).
	Regarding claim 16, McFarland teaches the invention as described above as well the  build chamber free from gas-borne particles (Applicant discloses filtering “micron sized powder,” page 5, which the examiner is interpreting as meeting the limitation for claimed “gas free;” similarly, McFarland teaches filtering micro build particles of the 5-10 micrometer size, claims 1, 5, and 6, where the gas is recirculated into the build chamber through the separator and recirculation loop 220 into the build chamber 201) but does not explicitly disclose wherein the gas nozzle and gas exhaust are arranged to generate a gas knife across the working plane for maintaining atmosphere in the build chamber (although McFarland teaches an “inert atmosphere can be maintained,” para 0052).
	However, in the same field of endeavor of additive manufacturing systems, Revanur teaches wherein the gas nozzle (gas nozzle 140, fig. 1) and gas exhaust (exhaust 141, fig. 1) are arranged to generate a gas knife across the working plane (“Gas exiting pump E-4 passes to gas nozzles 140, 144 to produce gas knives across the build surface,” page 14, lines 9-10) for maintaining atmosphere in the build chamber (“The solidification process is carried out in an inert gas atmosphere, such as an argon or nitrogen atmosphere, as the metal powder is highly reactive. To remove condensate produced during the process, a gas knife of inert gas is generated across the powder bed between a nozzle and an exhaust.,” page 1, lines 26-28; “the arrangement allowing a filter element of the filter assembly to be changed whilst maintaining a controlled atmosphere in the build chamber,” page 4, lines 25-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include, a gas flow across the powder, by lowering the position of the exit of the gas recirculation loop, as taught by McFarland, such that there was a gas flow across the powder bed while maintaining an inert gas atmosphere, as taught by Revanur, in order to generate a gas knife of inert gas that removes condensate created by the melting of the powder with the laser away from the build area, for the advantage of carrying out the solidification process in an inert gas atmosphere because metal powder is highly reactive (Revanur, page 1, lines 26-31 and page 12, lines 24-26).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US-20160193696-A1) in view of Revanur et al. (WO-2016079494-A2) as applied to claim 1 above and further in view of Martin et al. (US-20160318072-A1).
Regarding claim 11, McFarland teaches the invention as described above but does not explicitly disclose wherein the separator is located above the hopper such that powder falls from the separator into the hopper.
However, in the same field of endeavor of additive manufacturing systems, Martin teaches wherein the separator (aerodynamic particle separator 28, fig. 1) is located above the hopper (Martin teaches a similar doser- spreader 26, but does not explicitly disclose a hopper attached to the spread) such that powder falls from the separator into the hopper (“Any particles not captured by the offtake holes 62, 64, 66 continue to travel through an outlet 67 of the housing 42 and into a feed return hopper 46,” travel of powder through the particle separator shown in fig. 2, which the examiner construes as falling).  The advantage of including a particle separator, as taught by Martin, in the additive manufacturing apparatus, taught by McFarland, is that in using a turning vane as a particle separator, the turning vanes will each have different turning rates that impact the flowfield velocities used to induce pressure fields to migrate the particles and thus assist in sorting the particles by promoting the larger and/or heavier particles, with associated momentums, to cross the streamlines of the airstream to the farthest or outer passage portion 76 in the bend (Martin, para 0038, referring to fig. 2).
Martin, figs. 1 and 2

    PNG
    media_image4.png
    408
    359
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    311
    364
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include a turning vane used as a separator in view of the teachings of Martin, by placing the turning vane above McFarland’s storage hopper 221, in order to use a turning vane as a particle separator, where the turning vanes each have different turning rates that impact the flowfield velocities used to induce pressure fields to migrate the particles and thus assist in sorting the particles by promoting the larger and/or heavier particles, with associated momentums, to cross the streamlines of the airstream to the farthest or outer passage portion 76 in the bend (Martin, para 0038, referring to fig. 2).
Regarding claim 12, McFarland teaches wherein the hopper (hopper 221, fig. 2) is arranged to dispense powder into the build chamber (“a dosing apparatus 108 for dosing of powder material from storage hopper 121,” para 0053) from above the working plane (as shown in fig. 2, dosing apparatus 208 dispenses powder from above the plane identified by the wiper 209 and the powder bed 204) and powder is conveyed from the exhaust channel or opening (the bypass line 225 or the openings on the bottom, outer sides of the build chamber 201) up to the separator (relying on Martin for teaching a turning-vane separator; construed by the examiner as being above the storage hopper 221 in fig. 2 of McFarland) by the gas flow (”a valve 238 controls the flow of the micro build particles from the hopper 237, the particles delivered from hopper 237 being mixed with the powder material transported from hopper 227,” para 0069).  McFarland does not explicitly disclose wherein the separator is located above the working plane.
However, in the same field of endeavor of additive manufacturing systems, Martin teaches wherein the separator (aerodynamic particle separator 28, fig. 1, shown in fig. 2) is located above the working plane (construed as the plane of the powder bed working area in fig. 1). The advantage of including a particle separator, as taught by Martin, in the additive manufacturing apparatus, taught by McFarland, is that in using a turning vane as a particle separator, the turning vanes will each have different turning rates that impact the flowfield velocities used to induce pressure fields to migrate the particles and thus assist in sorting the particles by promoting the larger and/or heavier particles, with associated momentums, to cross the streamlines of the airstream to the farthest or outer passage portion 76 in the bend (Martin, para 0038, referring to fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include a turning vane used as a separator in view of the teachings of Martin, by placing the turning vane above McFarland’s storage hopper 221, in order to use a turning vane as a particle separator, where the turning vanes each have different turning rates that impact the flowfield velocities used to induce pressure fields to migrate the particles and thus assist in sorting the particles by promoting the larger and/or heavier particles, with associated momentums, to cross the streamlines of the airstream to the farthest or outer passage portion 76 in the bend (Martin, para 0038, referring to fig. 2).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US-20160193696-A1) in view of Revanur et al. (WO-2016079494-A2) as applied to claim 1 above and further in view of Jones et al. (US-20160288264-A1).
McFarland teaches picking the object up and elevating it above the build platform (“at the end of the build, powder material contained in the powder bed 104 may be pushed into chutes 116 by raising the build platform 102,” para 0067) such that powder freed from the object can be pushed by the wiper or by an operator from the build platform into the exhaust channel or opening (“at either end of the build chamber 117 in a direction that the wiper 109 moves are chutes 116 for collecting powder material that is wiped from the working area,” para 0054).  McFarland does not explicitly disclose an end effector in the build chamber.
However, in the same field of endeavor of additive manufacturing systems, Jones teaches an end effector in the build chamber (“build platform drive mechanism 132 may include robotic mechanisms, end-effectors, autonomous vehicles and/or other related technologies configured to drive motion of build platform 108,” para 0031).  The advantage of including an end-effector, taught by Jones, as a drive mechanism for the build platform, taught by McFarland, is that an end-effector would enable the build platform to be rotatably moveable about the X-axis, the Y-axis, or the Z-axis facilitating successive layering of feed materials to form an article having a complex shape (Jones, paras 0026, 0027, and 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include an end-effector as the drive mechanism for the build platform, as taught by Jones, in order to enable rotatable movement of the build platform about the X-axis, the Y-axis, or the Z-axis facilitating successive layering of feed materials for the advantage of forming an article having a complex shape (Jones, paras 0026, 0027, and 0030).
Claims 15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US-20160193696-A1) in view of Revanur et al. (WO-2016079494-A2) as applied to claim 1 above and further in view of Beauchamp (US-20180185915-A1).
Regarding claim 15, McFarland teaches the invention as described above as well as the powder bed (top of build platform 303, fig. 2) but does not explicitly disclose a collection hopper for collecting powder wiped from the powder bed into the gas exhaust, the collection hopper comprising a gas outlet in an upper section thereof and a powder outlet below the gas outlet; a gas conduit connected to the gas outlet and the powder outlet for transporting gas back to the nozzle, the powder outlet arranged to feed powder into the gas conduit such that the powder is entrained in the gas flow and transported to the separator.
However, in the same field of endeavor of additive manufacturing systems, Beauchamp teaches a collection hopper (fig. 2, silo for handling powder) for collecting powder wiped from the powder bed into the gas exhaust (“fluidic movement of powder through conduits (e.g., flexible hoses) is be depicted by dashed lines,” para 0021; “excess powder from the powder supply chamber and the build chamber are received by the first powder handling module,” para 0012; first powder handling module is numeral 6 in fig. 1; relying on McFarland for teaching “wiping”), the collection hopper comprising a gas outlet (vacuum outlet 52, fig. 3) in an upper section (upper separator portion 40, fig. 3) thereof and a powder outlet (valve 38, fig. 2) below the gas outlet (see fig. 2); a gas conduit (vacuum subsystem 20, fig. 1) connected to the gas outlet (“The vacuum outlet 52 is coupled to vacuum subsystem 20,” para 0030) for transporting gas back to the gas nozzle (relying on McFarland for teaching a nozzle; dotted line in fig. 1 shows that the gas is transported to the print engine 4), the powder outlet arranged to feed powder into the gas conduit (“The lower end 38 of silo 18 is a valve 38 for retaining or releasing the powder 36,” para 0028) such that the powder is entrained in the gas flow (“moving powder is entrained by a gaseous stream passing through a conduit,” para 0021) and transported to the separator (fig. 1 shows that after processed through the powder silo in the first powder handling module 6, the entrained powder transits to a cyclone 2/ powder separator 2 in second powder handling module 10).  The advantage of using the silo for handling powder, as taught by Beauchamp, in the separator, as taught by McFarland, is by separating the powder from the gas supply would reduce the powder reaching the vacuum subsystem through a replaceable filter. This reduction in powder would increase the life of the replaceable filter and reduce required maintenance of printing system (Beauchamp, para 0034).

Beauchamp, figs. 1-3

    PNG
    media_image6.png
    516
    411
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    553
    295
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    344
    440
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include a silo, as taught by Beauchamp, in McFarland’s separator in order to separate the powder from the gas supply, which would reduce the powder reaching the vacuum subsystem through a replaceable filter, increasing the life of the replaceable filter and reducing required maintenance for the printing system (Beauchamp, para 0034).
Regarding claim 17, McFarland teaches a powder bed fusion apparatus (“additive manufacturing machine,” abstract; powder bed 204, fig. 2) comprising: 
a build chamber (build chamber 201, fig. 2); 
a build platform (build platform 202, fig. 2) in the build chamber for supporting a powder bed (202 supports 204 located in 201, according to fig. 2); 
a dispense hopper (hopper 221, fig. 2) from which powder is dispensed to form the powder bed (“A powder dispenser for forming layers of powder 104 as the object 103 is built comprises a dosing apparatus 108 for dosing of powder material from storage hopper 121, and a wiper 109 for spreading dosed powder across the working area,” para 0053; McFarland is referring to fig. 1, but the numerals are translatable to fig. 2, i.e., the wiper 109 in fig. 1 is equivalent to the wiper 209 in fig. 2, see para 0068); 
a scanner (optical module 206, fig. 2) for scanning an energy beam across the powder bed to fuse the powder (“the beam is scanned across portions of the powder layer that correspond to a cross-section of the object being constructed,” para 0002); 
a gas circuit (recirculation loop 220, fig. 2) for forming a gas flow across the powder bed (”The machine may comprise a recirculation loop for recirculating powder from the build chamber to the powder dispenser,” para 0021; “The recirculation loop 120 is in gaseous communication with the build chamber 101 such that the build chamber 101 and recirculation loop 120 share a common inert gas atmosphere,” para 0054; referring to fig 2, which shows gas circulating through the recirculation loop 120 from the top of the build chamber at the hopper 221 to the bottom, outer edges of the build chamber, the examiner is construing this gas flow as meeting the limitation for “across the powder bed”); and 
an opening (bottom, outer sides of the build chamber 201) for receiving powder recovered from the powder bed (“The chutes 116 channel the powder into a collection hopper 128,” para 0054), 
wherein the gas circuit (recirculation loop 220, fig. 2) comprises: 
a gas nozzle (annotated in fig. 2 above) for delivering gas into the build chamber (“The valve 238 is controlled by computer 222. This source of micro particles allows micro particles to be added to the powder material if there are insufficient amounts of micro particles in the transported material. Micro particles may become trapped on surfaces of the machine and therefore, even if micro particles are being generated by the melting process, these particles may fail to be recirculated to hopper 221,” para 0069; as shown in fig. 2, the hopper 221 is in the build chamber; examiner is construing the teaching that particles can be recirculated to hopper 221 by controlling a valve 238 as meeting the limitation that gas is propelled “into the build chamber”); 
a gas exhaust (similar to how the Applicant uses the same structure for the opening and the exhaust in the Specification for 215d in fig. 3 (see page 4, line 31), the construed gas exhaust includes the bottom, outer sides of the build chamber 201 as well as the filters 226 and 224, and the bypass line 225, where the powder and gas transits to the filter 226are construed as the claimed “gas exhaust”) for extracting gas from the build chamber (“powder for collection hopper 128 is fed into threshold filter 126,” para 0055; as shown by the arrow on the threshold filter 226, gas transits down through the filter; “the powder material is injected into a vertically directed gas stream,” para 0039); 
a separator (“The control device may comprise an a cyclone separator or a gas elutriation system for removing a proportion of build particles of a particular size from the powder material,” para 0017; examiner is construing the control device, the sensor 219, and the movable baffle 223 as the claimed “separator”) for separating particles from gas flow in the gas circuit (Specification discloses that “a cyclone separator has been found to be capable of separating a majority of micron sized powder from a gas flow, such as particles having a diameter of 10 microns or more,” page 5, lines 19-28; similarly, McFarland teaches that “the control device may change the particle size distribution by adding or removing micro build particles and/or by adding or removing macro build particles, wherein macro build particles are particles having a size larger than the micro build particles but below the upper particle size limit.” Para 0016) to deliver the particles to the dispense hopper (“A recirculation loop 120 is provided for recirculating powder material that is not used to build the object back to the storage hopper 121,” para 0054) and deliver gas free of the particles to the gas nozzle (Applicant discloses filtering “micron sized powder,” page 5, which the examiner is interpreting as meeting the limitation for claimed “gas free;” similarly, McFarland teaches filtering  micro build particles of the 10-100 micrometer size, paras 0055-0056).
McFarland does not explicitly disclose a gas conduit for transporting gas from the gas exhaust back to the gas nozzle; and a pump for pumping gas around the gas circuit such that the gas is delivered into the build chamber via the gas nozzle and extracted from the build chamber via the gas exhaust to generate gas flow across the powder bed; the opening is connected to the gas conduit such that powder received by the opening is entrained in the gas flow in the gas conduit and transported to the separator.  
However, in the same field of endeavor of additive manufacturing systems, Revanur teaches a pump for pumping gas around the gas circuit (“Pump E-4 generates the gas flow though the gas circuit,” page 14, line 9) such that the gas is propelled into the build chamber via the gas nozzle (“Gas exiting pump E-4 passes to gas nozzles 140, 144 to produce gas knives across the build surface,” page 14, lines 9-10; gas nozzle 140 in fig. 1 is construed as the claimed “gas nozzle”) and extracted from the build chamber via the gas exhaust (exhaust 141, fig. 1) to generate gas flow across the powder bed (gas flow 142, which is across the powder bed 104 in fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include, a gas flow across the powder, by lowering the position of the exit of the gas recirculation loop, as taught by McFarland, such that there was a gas flow across the powder bed, as taught by Revanur, in order to generate a gas knife of inert gas that removes condensate created by the melting of the powder with the laser away from the build area, for the advantage of carrying out the solidification process in an inert gas atmosphere because metal powder is highly reactive (Revanur, page 1, lines 26-31 and page 12, lines 24-26).
McFarland/Revanur do not explicitly disclose a gas conduit for transporting gas from the gas exhaust back to the gas nozzle; the opening is connected to the gas conduit such that powder received by the opening is entrained in the gas flow in the gas conduit and transported to the separator.  
However, in the same field of endeavor of additive manufacturing systems, Beauchamp teaches a gas conduit (recirculation system, fig. 1) for transporting gas from the gas exhaust back to the gas nozzle (relying on McFarland for teaching a nozzle; dotted line in fig. 1 shows that the gas is transported to the print engine 4; referring to fig. 1, “a fluidic movement of powder through conduits (e.g., flexible hoses) is be depicted by dashed lines,” para 0021); the opening (powder receiving inlet 54, fig. 54) is connected to the gas conduit (“The vacuum outlet 52 is coupled to vacuum subsystem 20,” para 0030) such that powder received by the opening is entrained in the gas flow (”When powder 36 is being transported into the first portion 56 of the powder receiving inlet 54 it is entrained in the gaseous flow,” para 0033) in the gas conduit (recirculation system, fig. 1) and transported to the separator (“FIG. 4 is a top cutaway view of the upper separator portion 40,” para 0030).  

Beauchamp, fig. 4

    PNG
    media_image9.png
    340
    455
    media_image9.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include a vacuum subsystem 20 and an inlet for a separator that entrained powder into the gas flow, as taught by Beauchamp, where a vacuum subsystem was used draw the powder into McFarland’s separator, in order to separate the powder from the gas supply, which would reduce the powder from reaching the vacuum subsystem through a replaceable filter, increasing the life of the replaceable filter and reducing required maintenance for the printing system (Beauchamp, para 0034; although McFarland does not explicitly disclose “entraining” the powder, McFarland teaches a similar method as that taught by Beauchamp, where a “glass classifier” is used as part of the control device/sensor/separator configuration, “wherein the powder material is injected into a vertically directed gas stream,” para 0019 for the purpose of recycling the powder).
	Regarding claim 18, McFarland teaches the invention as described above but does not explicitly disclose comprising a collection hopper for retaining powder received by the opening, the collection hopper comprising a powder outlet arranged to feed powder into the gas conduit such that the powder is entrained in the gas flow in the gas conduit and transported to the separator.
However, in the same field of endeavor of additive manufacturing systems, Beauchamp teaches a collection hopper (fig. 2, silo for handling powder) for retaining powder received by the opening (powder receiving inlet 54, fig. 54; the powder receiving inlet 54 is the inlet of the separator 22 in fig. 2; as shown, powder is retained in the silo shown in fig. 2 after being removed by the separator), the collection hopper comprising a powder outlet (lower end 38, fig. 2) arranged to feed powder into the gas conduit (“The lower end 38 of silo 18 is a valve 38 for retaining or releasing the powder 36,” para 0028) such that the powder is entrained in the gas flow in the gas conduit (“moving powder is entrained by a gaseous stream passing through a conduit,” para 0021) and transported to the separator (fig. 1 shows that after processed through the powder silo in the first powder handling module 6, the entrained powder transits to a cyclone 2/ powder separator 2 in second powder handling module 10).  The advantage of using the silo for handling powder, as taught by Beauchamp, in the separator, as taught by McFarland, is that separating the powder from the gas supply would reduce the powder reaching the vacuum subsystem through a replaceable filter. This reduction in powder would increase the life of the replaceable filter and reduce required maintenance of printing system (Beauchamp, para 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include a silo, as taught by Beauchamp, in McFarland’s separator in order to separate the powder from the gas supply, which would reduce the powder reaching the vacuum subsystem through a replaceable filter, increasing the life of the replaceable filter and reducing required maintenance for the printing system (Beauchamp, para 0034).
Regarding claim 19, McFarland teaches the invention as described above but does not explicitly disclose wherein the collection hopper comprises a gas outlet in an upper section thereof and the powder outlet is below the gas outlet, the gas conduit connected to the gas outlet.
However, in the same field of endeavor of additive manufacturing systems, Beauchamp teaches wherein the collection hopper (fig. 2, silo for handling powder) comprises a gas outlet (vacuum outlet 52, fig. 3) in an upper section (upper separator portion 40, fig. 3) thereof and the powder outlet (lower end 38, fig. 2) is below the gas outlet (see fig. 2), the gas conduit (recirculation system, fig. 1) connected to the gas outlet (“The vacuum outlet 52 is coupled to vacuum subsystem 20,” para 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include a silo, as taught by Beauchamp, in McFarland’s separator in order to separate the powder from the gas supply, which would reduce the powder reaching the vacuum subsystem through a replaceable filter, increasing the life of the replaceable filter and reducing required maintenance for the printing system (Beauchamp, para 0034).
	Regarding claim 20, McFarland teaches the invention as described above but does not explicitly disclose wherein the powder outlet comprises a valve for controlling a rate of powder flow into the gas conduit.
However, in the same field of endeavor of additive manufacturing systems, Beauchamp teaches wherein the powder outlet (lower end 38, fig. 2) comprises a valve (valve 38, fig. 2) for controlling a rate of powder flow (“for retaining or releasing the powder 36,” para 0028) into the gas conduit (“moving powder is entrained by a gaseous stream passing through a conduit,” para 0021; fig. 1 shows that after processed through the powder silo in the first powder handling module 6, the entrained powder transits to a cyclone 2/ powder separator 2 in second powder handling module 10 where vacuum subsystem 2 control the gas flow through cyclone 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include a silo, as taught by Beauchamp, in McFarland’s separator in order to separate the powder from the gas supply, which would reduce the powder reaching the vacuum subsystem through a replaceable filter, increasing the life of the replaceable filter and reducing required maintenance for the printing system (Beauchamp, para 0034).
	Regarding claim 21, McFarland teaches the invention as described above as well the  build chamber free from gas-borne particles (Applicant discloses filtering “micron sized powder,” page 5, which the examiner is interpreting as meeting the limitation for claimed “gas free;” similarly, McFarland teaches filtering micro build particles of the 5-10 micrometer size, claims 1, 5, and 6, where the gas is recirculated into the build chamber through the separator and recirculation loop 220 into the build chamber 201) but does not explicitly disclose wherein the gas nozzle and gas exhaust are arranged to generate a gas knife across the working plane for maintaining atmosphere in the build chamber (although McFarland teaches an “inert atmosphere can be maintained,” para 0052).
However, in the same field of endeavor of additive manufacturing systems, Revanur teaches wherein the gas nozzle (gas nozzle 140, fig. 1) and gas exhaust (exhaust 141, fig. 1) are arranged to generate a gas knife across the working plane (“Gas exiting pump E-4 passes to gas nozzles 140, 144 to produce gas knives across the build surface,” page 14, lines 9-10) for maintaining atmosphere in the build chamber (“The solidification process is carried out in an inert gas atmosphere, such as an argon or nitrogen atmosphere, as the metal powder is highly reactive. To remove condensate produced during the process, a gas knife of inert gas is generated across the powder bed between a nozzle and an exhaust.,” page 1, lines 26-28; “the arrangement allowing a filter element of the filter assembly to be changed whilst maintaining a controlled atmosphere in the build chamber,” page 4, lines 25-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include, a gas flow across the powder, by lowering the position of the exit of the gas recirculation loop, as taught by McFarland, such that there was a gas flow across the powder bed while maintaining an inert gas atmosphere, as taught by Revanur, in order to generate a gas knife of inert gas that removes condensate created by the melting of the powder with the laser away from the build area, for the advantage of carrying out the solidification process in an inert gas atmosphere because metal powder is highly reactive (Revanur, page 1, lines 26-31 and page 12, lines 24-26).
Regarding claim 22, McFarland teaches a powder bed fusion method (“methods for building objects by selective solidification of powder material,” para 0001) comprising: pumping gas (“A pump (not shown) and source of inert gas (not shown) may be provided for creating the inert atmosphere in chamber 101,” para 0052; McFarland is referring to fig. 1, but the numerals are translatable to fig. 2, i.e., the wiper 109 in fig. 1 is equivalent to the wiper 209 in fig. 2, see para 0068) through a gas conduit (entire recirculation loop 220 to include into and out of the chamber, fig. 2); connected with a gas nozzle (see annotated fig. 2 above) and a gas exhaust (construed as the filters 226 and 224, hopers 218 and 227, the bypass line 225, and the openings on the bottom, outer sides of the build chamber 201, where the powder and gas transits to the filter 226) the gas flow for maintaining atmosphere in the build chamber (“The main chamber 101 provides a sealed environment such that an inert atmosphere can be maintained in main chamber 101 during building of an object,” para 0052) free from gas-borne particles (Applicant discloses filtering “micron sized powder,” page 5, which the examiner is interpreting as meeting the limitation for claimed “gas free;” similarly, McFarland teaches filtering  micro build particles of the 10-100 micrometer size, paras 0055-0056); and recovering powder wiped from the build platform (“during the build, excess powder is pushed into the chutes 116 by the wiper 109,” para 0062; as shown in fig. 2, powder is pushed by the wiper 209 over the powder bed 204) and separating particles from the gas flow in the gas conduit (Specification discloses that “a cyclone separator has been found to be capable of separating a majority of micron sized powder from a gas flow, such as particles having a diameter of 10 microns or more,” page 5, lines 19-28; similarly, McFarland teaches that “the control device may change the particle size distribution by adding or removing micro build particles and/or by adding or removing macro build particles, wherein macro build particles are particles having a size larger than the micro build particles but below the upper particle size limit.” Para 0016) to deliver the particles to a hopper (hopper 221, fig. 2) for subsequent dispense (“A recirculation loop 120 is provided for recirculating powder material that is not used to build the object back to the storage hopper 121,” para 0054) and to deliver gas free of the particles to the gas nozzle (as shown in fig. 2, gas transits through the control device, the sensor 219, and the movable baffle 223 for separating out the powder and recirculates the through the recirculation loop 220).  McFarland does not explicitly disclose a gas nozzle and a gas exhaust to generate a gas flow across a powder bed supported by a build platform in a build chamber, feeding the recovered powder into the gas conduit such that the recovered powder is entrained in gas flow in the gas conduit.
However, in the same field of endeavor of additive manufacturing systems, Revanur teaches a gas nozzle (gas nozzle 140, fig. 1) and a gas exhaust (exhaust 141, fig. 1) to generate a gas flow (gas flow 142, fig. 1) across a powder bed (“Gas exiting pump E-4 passes to gas nozzles 140, 144 to produce gas knives across the build surface,” page 14, lines 9-10; gas nozzle 140 in fig. 1 is construed as the claimed “gas nozzle”) supported by a build platform (build platform 102, fig. 1) in a build chamber (build chamber 101, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include, a gas flow across the powder, by lowering the position of the exit of the gas recirculation loop, as taught by McFarland, such that there was a gas flow across the powder bed, as taught by Revanur, in order to generate a gas knife of inert gas that removes condensate created by the melting of the powder with the laser away from the build area, for the advantage of carrying out the solidification process in an inert gas atmosphere because metal powder is highly reactive (Revanur, page 1, lines 26-31 and page 12, lines 24-26).
McFarland/Revanur do not explicitly disclose feeding the recovered powder into the gas conduit such that the recovered powder is entrained in gas flow in the gas conduit.
However, in the same field of endeavor of additive manufacturing systems, Beauchamp teaches feeding the recovered powder (powder 36, fig. 2) into the gas conduit (recirculation system, fig. 1; “The lower end 38 of silo 18 is a valve 38 for retaining or releasing the powder 36,” para 0028; referring to fig. 1, “In this block diagram, a fluidic movement of powder through conduits (e.g., flexible hoses) is be depicted by dashed lines. Moving powder is entrained by a gaseous stream passing through a conduit,” para 0021; fig. 1 shows a dashed line leaving the sieve 8 to the second cyclone) such that the recovered powder is entrained in gas flow in the gas conduit (“moving powder is entrained by a gaseous stream passing through a conduit,” para 0021).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include a vacuum subsystem 20 and an inlet for a separator that entrained powder into the gas flow, as taught by Beauchamp, where a vacuum subsystem was used draw the powder into McFarland’s separator, in order to separate the powder from the gas supply, which would reduce the powder from reaching the vacuum subsystem through a replaceable filter, increasing the life of the replaceable filter and reducing required maintenance for the printing system (Beauchamp, para 0034; although McFarland does not explicitly disclose “entraining” the powder, McFarland teaches a similar method as that taught by Beauchamp, where a “glass classifier” is used as part of the control device/sensor/separator configuration, “wherein the powder material is injected into a vertically directed gas stream,” para 0019 for the purpose of recycling the powder).
Regarding claim 23, McFarland teaches comprising providing the gas exhaust (construed as the filters 226 and 224, hopers 218 and 227, the bypass line 225, and the openings on the bottom, outer sides of the build chamber 201) with an exhaust channel (bypass line 225), wherein a bottom of the exhaust channel is angled relative to the horizontal (fig. 2, bypass line 225 is angled relative to the horizontal) such that powder flows along the exhaust channel (“powder material from filter 124 and bypass line 125 collects in a further hopper 127,” para 0058).
Regarding claim 24, McFarland teaches wherein an angle of the bottom of the exhaust channel (bypass line 225) is greater than an angle of repose of the powder (angle of the bypass line 225 relative to the horizontal is (best guess) 30 degrees, which is greater than 0 degrees; interpretation of the angle of repose being 0 degrees comes from the 112(b) rejection above).
Regarding claim 25, McFarland teaches the invention as described above as well the build chamber free from gas-borne particles (Applicant discloses filtering “micron sized powder,” page 5, which the examiner is interpreting as meeting the limitation for claimed “gas free;” similarly, McFarland teaches filtering micro build particles of the 5-10 micrometer size, claims 1, 5, and 6, where the gas is recirculated into the build chamber through the separator and recirculation loop 220 into the build chamber 201) but does not explicitly disclose wherein pumping gas through the gas conduit connected with the gas nozzle and the gas exhaust generates a gas knife across the powder bed for maintaining atmosphere in the build chamber (although McFarland teaches an “inert atmosphere can be maintained,” para 0052).
However, in the same field of endeavor of additive manufacturing systems, Revanur teaches wherein pumping gas through the gas conduit (gas circulation system, fig. 3) connected with the gas nozzle (gas nozzle 140, fig. 1) and the gas exhaust (exhaust 141, fig. 1) generates a gas knife across the powder bed for maintaining atmosphere in the build chamber (“Gas exiting pump E-4 passes to gas nozzles 140, 144 to produce gas knives across the build surface,” page 14, lines 9-10; “The solidification process is carried out in an inert gas atmosphere, such as an argon or nitrogen atmosphere, as the metal powder is highly reactive. To remove condensate produced during the process, a gas knife of inert gas is generated across the powder bed between a nozzle and an exhaust.,” page 1, lines 26-28; “the arrangement allowing a filter element of the filter assembly to be changed whilst maintaining a controlled atmosphere in the build chamber,” page 4, lines 25-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McFarland to include, a gas flow across the powder, by lowering the position of the exit of the gas recirculation loop, as taught by McFarland, such that there was a gas flow across the powder bed while maintaining an inert gas atmosphere, as taught by Revanur, in order to generate a gas knife of inert gas that removes condensate created by the melting of the powder with the laser away from the build area, for the advantage of carrying out the solidification process in an inert gas atmosphere because metal powder is highly reactive (Revanur, page 1, lines 26-31 and page 12, lines 24-26).
	Response to Argument
Applicant's arguments filed 20 January 2022 have been fully considered.
II.  Priority
	Although the Applicant requests that the examiner acknowledge the claim for priority, the certified copy of foreign application that the Applicant has provided and that is stored in the file wrapper does not show figures 3-7.  This application will not be given the benefit of an earlier filing date until a certified copy is submitted that shows figures 3-7 of this application’s drawings.
V.  §112 Rejection
	Although claim 9 was cancelled, previous claim 9 is new claim 24.  Therefore, the 35 USC 112(b) rejection for prior claim 9 is sustained for current claim 24 in this present Office action.
VI.  Art Rejections 
Although the Applicant’s arguments were considered, they are moot because the arguments do not apply to the new rejections of McFarland combined with Revanur.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/23/2022	

/SANG Y PAIK/Primary Examiner, Art Unit 3761